Case 1:21-cv-01029-RBJ Document 1 Filed 04/13/21 USDC Colorado Page 1 of 10
                                                                   FILED
                                                        UNITED STATES DISTRICT COURT
                                                             DENVER, COLORADO
                                                                4:14 pm, Apr 13, 2021

                                                          JEFFREY P. COLWELL, CLERK
Case 1:21-cv-01029-RBJ Document 1 Filed 04/13/21 USDC Colorado Page 2 of 10




DEFENDANT LIST:

   1.    Pikes Peak Regional Building Department
   2.    Roger Lovell
   3.    Mark Mahler
   4.    Michael Rowe
   5.    Scot Gring
   6.    Neil Case
   7.    Christine Riggs
   8.    Loren Moreland
   9.    Jim Rose
   10.   Jay Eenhuis
   11.   John Welton
   12.   Jack Arrington
   13.   Jessie King
   14.   Rebecca Mulder
   15.   Linda Gardner
   16.   Virjinia Koultchitzka
   17.   Licensing Committee (PPRBD)
   18.   Tim Drummer
   19.   Pam Drummer
   20.   Ronnie Moore
   21.   Ian Kaulenbach
   22.   Bert Warchol
   23.   Jeremy Anderson
   24.   Bob Frazier
   25.   Matthew Matzen
   26.   Tray Ortiz
   27.   Todd Welch
Case 1:21-cv-01029-RBJ Document 1 Filed 04/13/21 USDC Colorado Page 3 of 10
Case 1:21-cv-01029-RBJ Document 1 Filed 04/13/21 USDC Colorado Page 4 of 10
Case 1:21-cv-01029-RBJ Document 1 Filed 04/13/21 USDC Colorado Page 5 of 10
Case 1:21-cv-01029-RBJ Document 1 Filed 04/13/21 USDC Colorado Page 6 of 10
Case 1:21-cv-01029-RBJ Document 1 Filed 04/13/21 USDC Colorado Page 7 of 10
Case 1:21-cv-01029-RBJ Document 1 Filed 04/13/21 USDC Colorado Page 8 of 10
Case 1:21-cv-01029-RBJ Document 1 Filed 04/13/21 USDC Colorado Page 9 of 10
Case 1:21-cv-01029-RBJ Document 1 Filed 04/13/21 USDC Colorado Page 10 of 10
